ANTAR LAW FIRM, PLLC
Attorneys for the Plaintiff

Solomon E. Antar, Esq. (SEA 7804)
26 Court Street, Suite 1200
Brooklyn, NY 11242

Tel. 718-769-3200
solomon@antarlawfirm.com

 

TRIPLENET PRICING, INC.,
Plaintiff,

Vs.

INGERSOLL-RAND PUBLIC LIMITED

COMPANY,

Defendants.

 

FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

*& JUL-3 209

BROOKLYN OFFICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

cen Vt ‘9 No. 20R

COMPLAINT AND
JURY DEMAND

 

 

Plaintiff. Triplenet Pricing, Inc, (“Triplenet” or “Plaintiff’), by and through

its counsel, the Antar Law Firm, PLLC, as and for its Complaint against Defendant

Ingersoll-Rand Public Limited Company (“Ingersoll-Rand,”or the “Defendant”)

respectfully shows to the court and alleges as follows:

NATURE OF THE ACTION

1. This is a declaratory judgment action arising under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 et. seq., and for substantial and related claims of

tortious interference with contract, intentional interference with prospective
economic advantage, and deceptive and unfair trade practices, under the statutory

and common laws of the State of New York.

2. This action arises out of a substantial, immediate and real controversy
between the parties based on threats that Defendant has made against Triplenet and
its customers regarding Defendant’s trademark and state common law rights relative

to the sales of its products by Triplenet.

3. While internet sales have been growing at an exponential pace, thereby
creating an entirely new worldwide marketplace and, thus, leading to exceptionally
robust competition whereby sellers are able to sell their products directly to the
public in a manner that has never been known before, many resellers — including
the plaintiff herein -- have been threatened with legal action by manufacturers
seeking to crush and eliminate the competition and third-party sales by claiming that
the resellers are either not “authorized distributors” of their products or that the

products sold are counterfeit.

4, In the instant case, in a bad faith attempt to stifle legitimate competition,
and to prevent the sales of its products by anyone other than its own selected dealers,

the Defendant has threatened to sue Triplenet for infringement falsely claiming that
it has engaged in the sales of counterfeit products through its online Amazon
storefront. Defendant’s threats have accordingly caused significant harm to
Triplenet as it is now faced with a total shut down of its internet business by Amazon.
This declaratory judgment action is required because Defendant’s threats and
interference with Plaintiffs business as hereinafter described should be enjoined by

order of this court.

THE PARTIES
5. Plaintiff Triplenet is a corporation organized under the laws of the State
of Delaware having a principal place of business in the City of Wilmington, County

of New Castle, and State of Delaware.

6. Upon information and belief, Defendant is a foreign limited liability
public company under the laws of the state of New Jersey, and is registered as a
foreign entity under the laws of the state of New York with a place of business

located at 245 Newtown Rd Suite 500A, Plainview, NY 11803.

JURISDICTION AND VENUE
7. This action seeks a specific remedy based upon the laws authorizing

actions for declaratory judgment in the courts of the United States, 28 U.S.C. §§
2201 and 2202 and also encompasses 15 U.S.C. 1114, et seq. This Court has subject
matter jurisdiction over this action pursuant to 28 U.S.C. § 2201, 28 U.S.C. §§ 1331
and 1338(a). This Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367(a).

8. The Court has personal jurisdiction over the Defendant since, as
hereinafter described, it distributes, promotes and/or sells its products in the state of
New York, either directly or via one or more agents or authorized distributors

located within this district.

9. Defendant as a foreign entity is further subject to the longarm
jurisdiction of New York pursuant to the provisions of §302 of the Civil Practice
Law and Rules, more particularly, in that it:

(a) transacts any business within the state or contracts anywhere to supply
goods or services in the state;

(b) regularly does or solicits business, or engages in any other persistent
course of conduct, or derives substantial revenue from goods used or consumed or
services rendered, in the state, and

(c) expects or should reasonably expect the act to have consequences in the
state and derives substantial revenue from interstate or international commerce
10. Defendant has and still manufactures and/ or distributes various power
tools, compressors, industrial equipment and related accessories that are for sale

throughout the United States and within the state of New York.

11. That, as hereinafter alleged, Defendant conducts business through its
various agents and “authorized distributors” and maintains a place of business in

Plainview, New York.

12. That, heretofore, Ingersoll-Rand, registered with the NYS Department
of State as a foreign entity of New Jersey, and qualified to do business in New York

State.

13. Venue is proper in this judicial district pursuant to 28 U.S.C. §
1391(b)(1) and (2) because Plaintiff is a Delaware corporation. Defendant is a New
Jersey limited liability public company; the latter being qualified to do business in
the state of New York. Ingersoll-Rand sells directly to its dealers and authorized
distributors who are also within this district and/or because a substantial part of the

events or acts giving rise to Plaintiff's claims also occur in this judicial district.
FACTS
14. Plaintiff is a corporation, organized and doing business in the state of
Delaware, its principal offices being in the City of Wilmington, County of New

Castle, State of Delaware.

15. Upon information and belief, Defendant is a limited liability public
company doing business under the laws of the state of New Jersey, with its principal

place of business located in Stuben County, New Jersey.

16. Defendant transacts business within this district in the state of New

York, by and through its agents and authorized distributors.

17. The Defendant’s business consists of, amongst other things, the
manufacture and distribution of various power tools, accessories and related

products on both a national and international level.

18. The Plaintiff is a reseller and a distributor to the trade, the public and
others of various products including, but not limited to, cell phone accessories and

related products, but is not an “authorized distributor” of the Defendant.
19. Plaintiff’s means of distribution include sales over the internet through
various third-party websites generally known as storefronts such as are maintained
on Amazon.com whereby products are advertised and sold to the public on a national

and internal basis.

20. That Plaintiff is not an “authorized distributor” of the Defendant, nor
does it have any agreements with it for the sale of its products or advertise itself as

such, but it is totally independent of the Defendant.

21. That one of Plaintiff's main sources of business is its distribution and
sales over the internet through its Amazon storefront whereby it advertises various
products for sale to the public, including products that are manufactured and/or

distributed by the Defendant.

22. The products of various manufacturers that are offered for sale by
Plaintiff are all original manufacturers equipment, bearing Defendant’s registered
trademarks, in sealed and unopened packaging; and, where applicable, containing

the manufacturers original instructions, warranties, and serial numbers.
23. On or about June 3, 2019, Plaintiff received various notices from
Amazon through which it sells its products that Defendant, has registered a
complaint alleging Plaintiff to be advertising and selling Defendant’s goods that are
claimed to be counterfeit. The notice advises that unless Plaintiff takes immediate
action to have the complaint withdrawn and to discontinue its advertising and/or
sales of Defendant’s products, Plaintiff's Amazon storefront will be shut down and
terminated whereby, in such case, Plaintiff will sustain serious and lasting financial

injury to its business.

24. That, Plaintiff's communications and requests to Defendant to

withdraw its complaint have been ignored and totally unanswered.

25. That the Plaintiffis protected by the First Sale Doctrine which protects
the right to resell genuine goods, and that the resale of genuine trademarked goods,
even if not authorized, does not constitute trademark infringement insofar subject
goods are in the same condition as the branded goods when they were first sold (see
Sebastian International, Inc., v. Longs Drug Stores Corporation, 53 F.3d 1073,

U.S.C.A, 9" Cir. (1995), (codified in 17 U.S.C. 109 of the Copyright Act).
26. That Defendant’s goods sold by Plaintiff are neither materially different
from the goods sold by Defendants nor do they cause confusion amongst the

purchasing public.

27. As a result of the foregoing, unless Plaintiff obtains a Declaratory
Judgment that it has the right to resell Defendant’s original manufacturer’s
equipment, bearing Defendant’s registered trademarks, in unopened packaging, and,
where applicable, containing the manufacturers original instructions, warranties, and
serial numbers, and that such sales are not in violation of the Trademark Laws, but
protected by the First Sale Doctrine, plaintiff stands to sustain irreparable financial

injury to its business.

COUNT I
(Declaration that Triplenet Does Not
Infringe Defendant’s Trademark)

28. Plaintiff incorporates by reference as if fully set forth herein the

averments contained within the preceding paragraphs | through 27, inclusive.

29. There can be no likelihood of consumer confusion between the sale by

plaintiff of Defendant’s product and the sale of the same product by the Defendants.
30. The Court should, thus, declare that Triplenet has not infringed
Defendant’s alleged trade mark rights because Plaintiff is protected by the First Sale

Doctrine and there is no likelihood of consumer confusion.

COUNT II
(Tortious Interference With Contract)

31. Plaintiff incorporates by reference as if fully set forth herein the

averments contained within the preceding paragraphs 1 through 30, inclusive.

32.  Triplenet has entered into a contractual relationship with website

operators such as Amazon to sell various products to the consuming public.

33. Defendant is and was aware of Triplenet’s contractual relationships and

Triplenet’s expectation of continued performance under their agreements.

34. Defendant has unjustifiably, and with malice, interfered with
Triplenet’s relationship with whom it maintains its internet storefronts by, amongst
other things, sending notice letters to its internet carriers with a frivolous charge of

allegedly dealing in and offering counterfeit goods for sale.

10
35. These letters have caused at least some of Triplenet’s customers to
immediately stop the sale of its products and demand that Triplenet take back the
merchandise and issue refunds to the purchasers. As a result of Defendants’

wrongful conduct, Triplenet has been damaged.

36. The actions of Defendant is willful and malicious and without regard to

Triplenet’s rights.

COUNT III
(Intentional Interference with Prospective
Economic Advantage)

37. Plaintiff incorporates by reference as if fully set forth herein the

averments contained within the preceding paragraphs 1 through 36, inclusive.

38. As stated above, Triplenet has entered business relationships with
website operators including Amazon to sell various products to the consuming

public.

39. Defendant sent notice letters to Plaintiff's website operators with a

frivolous charge of Plaintiff dealing in counterfeit merchandise.

11
40. The unfair representations were made by Defendant for the sole
purpose of harming Triplenet’s relationship with its website operators and to
discourage them from permitting it to maintain a storefront presence for the sale of
goods to its customers. Further, Amazon, in view of having received notice letters
regarding these false complaints against Triplenet, is threatening to shut down its

storefront business and to ban it from its website.

41. The unfair representations interfered with the business relationship

between Triplenet and its relationship with Amazon.

COUNT IV
(Deceptive and Unfair Trade Practices
Under § 349 of the N.Y. General Business Law.)

42. Plaintiff incorporates by reference as if fully set forth herein the

averments contained within the preceding paragraphs | through 41, inclusive.

43.  Triplenet alleges that Defendant has and is currently engaged in

deceptive and unfair trade practices under § 349 of the N.Y. General Business Law.

44. As described above, Defendant has engaged in unfair trade practices by

falsely alleging to Amazon Triplenet’s trademark infringement of its products and

12
trademark, and claiming that Triplenet is dealing in counterfeit products. These
allegations were made in order to intentionally interfere with Triplenet’s sales of the

Defendant’s products.

45. Defendant has engaged in false and misleading representations and
omissions of material fact to Triplenet’s customers and has engaged in deceptive
conduct designed to intentionally interfere with Triplenet’s market with its

customers and sales of at least the Defendant’s products.

46. Defendant’s false and misleading representations and deceptive
conduct are material in that they have caused and are likely to cause prospective
consumers of Triplenet to discontinue their business with it for fear of purchasing

counterfeit products and possibly being subject to lability as a result thereof.

47. Defendant has disparaged the goods and services and business
reputation of Triplenet through false and misleading representations of material fact
by falsely claiming it is selling counterfeit products in violation of New York’s
Deceptive and Unfair Trade Practices Act, Sections § 349 of the N.Y. General

Business Law.

13
48. This materially deceptive conduct affected the consumer’s choice of
products available through Triplenet in the market for fear of purchasing products

that are not genuine but, instead, knockoffs and counterfeit.

49. Defendant’s acts are both willful and malicious.

50. As a direct and proximate result of such misleading and deceptive
conduct, Triplenet as well as consumers, have sustained and are likely to continue
to sustain damages in terms of loss of reputation, customers, and sales in an amount

not yet subject to determination.

WHEREFORE, Plaintiff Triplenet respectfully requests that this Court enter
judgment in favor of Plaintiff Triplenet and against the Defendant, and issue an

Order:

A. Declaring that Triplenet has been injured by Defendant’s allegations in

their complaints made to Amazon;

14
B. Declaring that Triplenet’s sales of Defendant’s genuine and authentic
product is protected under the First Sale Doctrine and does not infringe upon

Defendant’s registered trademarks;

C. Declaring that the Triplenet does not infringe the Defendant’s

trademark(s);

D. A permanent injunction enjoining Defendant from ascribing to
Triplenet and its customers that Triplenet’s sales of the Defendant’s products do not

constitute an infringement of Defendant’s trademark rights;

E. A permanent injunction enjoining Defendant from pursuing trademark
infringement claims against Triplenet’s sales of Defendant’s authentic and genuine

products;

F. Defendant be required to pay Triplenet’s costs of this action and any
damages which Triplenet sustained as a result of Defendant’s willful deceptive acts
and unfair trade practices, tortious interference with contract and intentional

interference with prospective economic advantage; and

15
G. Plaintiff be granted such other and further relief as the Court may deem
just and proper.
JURY DEMAND
Plaintiff demands a jury trial.

Dated: Brooklyn, NY
June 28, 2019

Respectfully submitted,

 

 

16
